DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-27, 32-36, 41, 42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of USPN 10,939,375 are obvious variants of claims 25-27, 32-36, 41, 42, and 44 of the current application. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-20 of USPN 10,939,375 to teach the invention of claims 25-27, 32-36, 41, 42, and 44 of the current application in order to reduce power consumption.

Claims 28, 29, 31, 37-40, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,375 in view of Joshi et al. (US 2016/0072891).
Regarding claims 28, 29, 31, 37-40, and 43, Claims 1-20 of USPN 10,939,375 discloses or suggests all of the subject matter of the claimed invention except that the condition relates to an environmental condition comprising one or more of a temperature and a moisture, wherein the wireless communication device is operable to transmit a communication when the image is different from other images of a plurality of collected images, wherein the one or more of the condition, status, and event relates to an emergency condition relates to a power outage or a flood or a rise or drop in temperature, wherein the technology asset device is capable of sensing moisture or measuring temperature.
Joshi, from the same or similar fields of endeavor, discloses or suggests a plurality of sensor devices for monitoring one or more conditions, the condition relates to an environmental condition comprising one or more of a temperature and a moisture, wherein the wireless communication device is operable to transmit a communication when the image is different from other images of a plurality of collected images, wherein the one or more of the condition, status, and event relates to an emergency condition relates to a power outage or a flood or a rise or drop in temperature, wherein the technology asset device is capable of sensing moisture or measuring temperature (see at least paragraphs 76-85 and 119-123, environmental monitoring devices (i.e., sensors) for monitoring temperature and moisture, where an emergency condition relates to flooding, a drop in temperature, and a power outage, where one or more sensor devices include a camera or video recorder that detects a presence of an individual, an individual waking up, an individual tossing and turning in bed, an individual shivering, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the sensor devices as taught by Joshi in to the invention of claims 1-20 of USPN 10,939,375 in order to allow collection of sensor data to detect an emergency condition.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,375 in view of Armstrong (US 2006/0217934).
Regarding claim 30, Claims 1-20 of USPN 10,939,375 discloses or suggests all of the subject matter of the claimed invention except the data relating to a current and the technology asset device comprising an electric meter. 
Armstrong, from the same or similar fields of endeavor, discloses or suggests the data relating to a current and the technology asset device comprising an electric meter (see at least paragraph 35, a sensor device that contains a current meter for measuring electrical current).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the sensor device as taught by Armstrong in to the invention of claims 1-20 of USPN 10,939,375 in order to allow a detection of an overloaded current and generate an alert or alarm signal to prevent possible damage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji (US 2014/0120843, cited in 10/12/2021 IDS).
Regarding claim 33, Yamaji discloses or suggests a wireless communication device associated with a technology asset device, comprising:
a first processor (see at least Fig. 1 and paragraph 58, wireless unit 20 includes a controller 22); and
a memory (see at least Fig. 1 and paragraph 58, memory 24) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
in response to one or more of a condition, status, and event, controlling power flow from a power source to the wireless communication device without direction from a second processor of a technology asset device (see at least Fig. 1 and paragraphs 61 and 64, when there is a need to send sensor data, the controller controls the wireless communication unit and the local communication unit to active mode, where the wireless unit 20 includes its own power source unit 25 and, therefore, the controlling to active mode is without direction from a controller of a sensor unit);
establishing a connection to a network device via a wireless network (see at least Fig. 3 and paragraphs 75 and 76, the wireless unit sends a request to join the wireless network to a management control system); and
transmitting a message to the network device via the wireless network, wherein the message relates to the one or more of the condition, status, and event, wherein the message is unrelated to a management of transmissions to extend the life of the power source supplying the power flow to the wireless communication device (see at least Fig. 3 and paragraphs 52, 75, and 76, the wireless unit sends the sensor data via the wireless communication unit to the management control system, where the sensor data is related to a measured flow volume of fluid, which is unrelated to a management of transmissions to extend the life of the power source supplying the power flow to the wireless communication device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji (US 2014/0120843) in view of Joshi et al. (US 2016/0072891).
Regarding claims 37-41, Yamaji discloses or suggests a sensor unit for measuring a flow volume of fluid  (see at least 50-52) but Yamaji does not explicitly disclose that the one or more of the condition, status, and event relates to an emergency condition relating to power outage, a flood, a rise or drop in temperature, or low inventory, where the technology asset device is capable of sensing moisture or temperature.
Joshi, from the same or similar fields of endeavor, discloses or suggests that the one or more of the condition, status, and event relates to an emergency condition relating to power outage, a flood, a rise or drop in temperature, or low inventory, where the technology asset device is capable of sensing moisture or temperature (see at least paragraphs 76-85 and 119-123, environmental monitoring devices (i.e., sensors) for monitoring temperature and moisture, where an emergency condition relates to flooding, a drop in temperature, and a power outage).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the sensor devices as taught by Joshi in to the invention of Yamaji in order to allow collection of sensor data to detect an emergency condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa et al. (US 2016/0021434) discloses a sensor terminal that is driven by a stand-alone power supply and is capable of connecting different types of sensors, acquiring and wirelessly transmitting a sensing data from a connected sensor (see at least paragraphs 17-27).
Cardote et al. (US 2017/0195953) discloses an on-board unit (OBU) operable to communicate with a variety of WiFi-enabled sensor devices equipped with heterogenous collection of environmental sensors (see at least paragraphs 42-45 and 156-159).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/15/2022